Citation Nr: 9912334	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  95-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
September 1967 and from January 1976 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 1994, by 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that during the pendency of this appeal, the 
appellant's claim for an earlier effective date for his 
nonservice-connected pension benefits was granted by decision 
dated in September 1997.  Accordingly, that appeal is deemed 
to be satisfied and will not be further addressed in this 
decision.

The Board further notes that in the Informal Presentation 
dated in February 1999, the appellant's representative 
indicated that the appellant believes that the claim on 
appeal involves entitlement to service connection for a 
neuromuscular disorder and a pulmonary disorder.  However, 
upon review of the record, all correspondence with the 
appellant including testimony received at a hearing in July 
1995 clearly reflects that the issue is as developed, 
specifically, entitlement to service connection for an 
acquired psychiatric disorder secondary to Agent Orange 
exposure.  The issues of entitlement to service connection 
for a neuromuscular disorder and a pulmonary disorder are 
referred to the RO for appropriate action.

FINDING OF FACT

There is no competent evidence of record to relate the 
presence of an acquired psychiatric disorder to exposure to 
Agent Orange during the appellant's period of active duty.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder secondary to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection under 38 U.S.C.A. § 1110 
(West 1991) generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996), 
aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting the definition of well-grounded claim set 
forth in Caluza, supra), petition for cert. filed, No. 97-
7373 (Jan. 5,1998); Heuer and Grottveit, both supra.  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1997) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  In the case of a disease only, service 
connection also may be established under § 3.303(b) by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  See 
Savage supra.  For the purpose of determining whether a claim 
is well grounded, the evidence in support of the claim is 
presumed credible.  See Robinette, 8 Vet. App. at 76; Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1997).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1997).  This rule does not 
mean that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, etc., in service will permit service connection 
of arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added) 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id; See also 
Savage v. Gober, 10 Vet. App. 489 (1997).

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1997), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders which 
have been positively associated with Agent Orange exposure 
are chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R.§§ 3.307(a)(6), 3.309(e) 
(1997).

Furthermore, in January 1994, the Secretary of Veterans 
Affairs determined that there is no positive association 
between herbicide exposure and skin cancer or any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Disease Not Associated With Exposure to Certain Herbicide 
Agents, 59 Fed. Reg. 341-46 (January 4, 1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, in this case, the appellant's 
claim for service connection for an acquired psychiatric 
disorder on a direct incurrence basis was previously denied 
by the RO in October 1977.  The appellant was notified of 
that decision in October 1977 and there was no appeal within 
one year of that notification.  The record does not reflect 
that the appellant has sought to reopen the prior final 
decision in conjunction with his claim based upon exposure to 
Agent Orange.

Initially, the Board notes that the evidence of record 
documents that the appellant served for 12 months in Vietnam.  
If, in addition to this service, the veteran's has a certain 
listed disease, then the Board will concede his exposure to 
Agent Orange in the absence of affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  However, a psychiatric disorder is not a disorder 
that has been listed as one associated with exposure to Agent 
Orange.  See 38 C.F.R.§§ 3.307(a)(6), 3.309(e) (1997).  
Furthermore, there is no competent medical evidence of record 
to relate the presence of an acquired psychiatric disorder to 
Agent Orange exposure.  Careful review of the post service 
medical evidence of record reveals a diagnosis of dysthymia 
in 1992.  However, as noted above, these records provide no 
basis to relate that diagnosis to Agent Orange exposure.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
a psychiatric disability associated with Agent Orange 
exposure during service are inherently incredible when viewed 
in the context of the total record.  While the appellant may 
be competent to offer evidence regarding symptoms, Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to relate 
the presence of any disability to exposure to Agent Orange.  
Such a relationship, which involves a medical diagnosis, must 
be identified by an appropriate medical expert.  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claim; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnosis and it's relationship to Agent Orange 
exposure because his current diagnosis and it's relationship 
to any causative factor or other disability, as noted above, 
are medical conclusions and lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical etiology 
or diagnosis cannot constitute evidence to render a claim 
well grounded under section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

The Board acknowledges that it has decided the current appeal 
for service connection on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the appellant has been given adequate notice and opportunity 
to respond and, if not, whether he will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that he has not been prejudiced by the 
decision herein as his claim, based upon the merits of the 
issue inherently includes the assertion that it meets the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to this claim with respect to 
the duty to assist.  However, the cited provisions have not 
been determined to be substantive rules by either the United 
States Court of Appeals for Veterans Claims or by the 
promulgation of a regulation.  Consequently, the Board finds 
no basis upon which to comply with the representative's 
suggestion that a remand may be in order.

ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

